Per Curiam.

This is a judicial disciplinary proceeding initiated pursuant to section 22 of article VI of the Constitution of the State of New York. Respondent, a Town Justice of the Town of Platte-kill since 1971, is charged with granting favored treatment to defendants in traffic cases pending in his court on 70 instances and requesting similar treatment on behalf of defendants appearing in other courts on four instances. Respondent’s answer to the charges raised questions of fact and the matter was referred to Honorable Raymond C. Baratta for hearing and to make findings. At the hearing counsel for petitioner withdrew five charges and the Referee found that the evidence sustained the remaining 69 charges. Petitioner moves to confirm the findings and for the respondent’s censure. Respondent requests that the charges be dismissed.
The Referee’s findings are confirmed.
The court adopts the reasoning expressed in prior similar *1075proceedings (see Matter of Kuehnel, 45 NY2d [y]; Matter of Byrne, 47 NY2d [jjj]) and imposes the sanction of censure. Respondent is censured.
Presiding Officer Birns and Judges Damiani, Cohalan, Jr., Moule and Simons concur.
Dated: March 18, 1980
Harold Birns (Signed) Harold Birns
Presiding Officer, Court on the Judiciary
Hyman W. Gámso (Signed) Clerk of the Court on the Judiciary